TRIAL COURT OFFICIAL'S
                        REQUEST FOR EXTENSION OF TIME TO FILE RECORD
               FAX to: Cathy S. Lusk, Clerk, 12th Court of Appeals, Tyler, at (903)593-2193
                                                                   FILED IN
Court of Appeals No. (If known): 12 -15-00176-CR            12th COURT OF APPEALS
                                                                 TYLER, TEXAS
Trial Court   Style: STATE OF TEXAS VS. RANDY CRAWFORD       9/3/2015 2:13:27 PM
                                                                   PAM ESTES
Trial Court                TH                                        Clerk TX
              & County: 217 JUDICIAL DISTRICT COURT OF ANGELINA COUNTY,

Trial Court No.: 2014-0568

Date Trial Clerk's Record Originally Due: SUPPLEMENT DUE BY SEPT. 3, 2015

Date Court Reporter's/Recorder's Record Originally Due:

Anticipated Number of Pages of Record: 10

I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason/s: (Check all that apply - attach additional pages if necessary.)

        to the best of my knowledge, the Appellant has made no claim of indigence and has failed to
either pay the required fee or to make arrangements to pay the fee for preparing the record.
        my duties listed below preclude working on this record
X       Other. (Explain.): The Trial Court Certification has not been turned in to the court for
Judge’s signature.

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by
September 11, 2015 in which to prepare it. TEX. R. APP. P. 37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the trial Court's judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

September 3, 2015                                   /S/Robin J. Crain
Date                                                Signature

936-634-4312                                        Robin J. Crain
Office Phone Number                                 Printed Name

rcrain@angelinacounty.net                            Deputy District Clerk
E-mail Address (if available)                        Official Title




                                                    1
The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                     Lead Counsel for APPELLEE(S):



Name: JOHN D. REEVES                               Name: APRIL AYERS-PEREZ

Address: 1007 GRANT ST.                            Address: P.O. BOX 908

         LUFKIN, TX 75901                                   LUFKIN, TX 75902

Phone no.: 936-632-1609                            Phone no.: 936-632-5090

Attorney for: RANDY CRAWFORD                       Attorney for: STATE OF TEXAS




                                           2